Citation Nr: 0032676	
Decision Date: 12/14/00    Archive Date: 12/20/00	

DOCKET NO.  97-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1996 and April 1997 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

This case was previously before the Board in September 1998, 
at which time it was REMANDED for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran's Hodgkin's disease as likely as not had its 
origin during his period of active military service.  


CONCLUSION OF LAW

Service connection for Hodgkin's disease is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a service clinical record of early February 1989, the 
veteran stated that he did not have any lung problem which 
caused shortness of breath, repeated coughing, or 
difficulties which would interfere with the wearing of a 
respirator.  

Pulmonary function testing conducted in early February 1989 
showed an FVC of 101 percent of predicted, and an FEV1 of 
92 percent of predicted.

In late June 1990, the veteran was seen for a complaint of 
abdominal pain, somewhat worse in the right lower quadrant.  
Apparently, the veteran had "signs and symptoms" of acute 
gastroenteritis three days earlier, and was currently 
experiencing a nagging abdominal pain increased in the right 
lower quadrant.

On physical examination, bowel sounds were positive.  The 
veteran's abdomen was flat and soft, though with mild lower 
tenderness, increasing in the right lower quadrant.  At the 
time of examination, there was no evidence of flank 
tenderness, and no rebound or guarding.  The veteran was 
described as "active and working," and most likely suffering 
from mesenteric lymphadenitis.  

In a Supplemental Health History dated in early July 1990, 
the veteran denied problems with wheezing, coughing, or 
shortness of breath.

Pulmonary function testing conducted in early July 1990 and 
June 1992 yielded results consistent with "possible" mild 
obstructive disease.  

A service medical examination conducted for the National 
Guard in May 1993 was essentially unremarkable for pertinent 
abnormalities.  At the time of said examination, no pertinent 
diagnosis was noted.

A subsequent service medical examination conducted in 
September 1993 was similarly negative for pertinent 
abnormalities.  Pulmonary function testing conducted at that 
time was described as "probably normal" and a chest X-ray was 
within normal limits.  

At the time of a period of private hospitalization in 
November 1995, it was noted that the veteran had been in good 
health until presenting to the emergency department with 
acute appendicitis on September 12, 1995.  At that time, the 
veteran underwent an appendectomy, which was uneventful.  
However, a preoperative three-way abdominal X-ray revealed a 
left-sided chest mass.  On CT scan, the veteran was noted to 
have a single mass in the anterior mediastinum projecting to 
the left, consistent with a thymoma.  In early October 1995, 
the veteran was taken to the operating room for an anterior 
median sternotomy.  The final results of that examination 
were consistent with Hodgkin's lymphoma.  On repeat physical 
examination, the veteran was noted to have an enlarged lymph 
node in the left supraclavicular area which had not been 
previously noted, as it had increased in size over the 
postoperative course.  The veteran's further work-up included 
an abdominal CT, lymphangiogram, and bone marrow biopsies, 
which had been negative for any additional abnormal masses.  
The clinical impression noted was of Hodgkin's lymphoma 
isolated to and above the diaphragm location.  The veteran 
was to be scheduled for a staging laparotomy in order to rule 
out any disease below the diaphragm, with such laparotomy to 
include biopsies of the right and left lobes of the liver, 
splenectomy biopsies of lymph node groups, and a wedge biopsy 
of the iliac bone.  

In correspondence of mid-November 1996, the veteran's mother 
wrote that he (that is, the veteran) had "otherwise been 
healthy throughout his life" until his diagnosis of cancer, 
Hodgkin's disease, in September 1995.

In correspondence of late November 1996, the veteran's father 
wrote that he had first gained knowledge of his son's 
disabling condition of Hodgkin's disease in October 1995, 
following the results of a biopsy obtained from his son's 
chest.  

During the course of a hearing before a Veterans' Law Judge 
in June 1998, the veteran stated that, when he first entered 
service, he could perform his monthly "squadron run" with 
"hardly no sweat."  However, when he turned 19, he "just 
started going downhill."  The veteran testified that, at that 
time, he was unable to breathe, and felt like a "mass" was 
displacing his lung capacity.  He further testified that, 
while in service, he was "chronically fatigued."  
(Transcript, p.13).  According to the veteran, at the time of 
his surgery in October of 1995, he underwent a "routine chest 
X-ray," which revealed a "grapefruit-sized mass in (his) 
upper left chest cavity."  (Transcript, p. 3).

In correspondence of mid-July 1998, the veteran's private 
physician wrote that he was the veteran's primary care 
provider, and that, following a review of the veteran's 
medical and service work records, it was his "medical and 
professional opinion" that the veteran had Hodgkin's disease.  
According to the veteran's physician, while stationed at an 
Air Force base in Georgia, the veteran was "repeatedly 
exposed" to asbestos.  In the opinion of the veteran's 
physician, due to the fact that the veteran was "repeatedly 
exposed" to asbestos, it was "possible if not probable" that 
the grapefruit-sized tumor which was detected in his chest in 
September 1995 had been present at the time of his discharge 
in July 1992.  

In mid-October 1999, an independent medical examination was 
accomplished at the request of the VA.  At the time of 
examination, it was noted that the veteran had been 
experiencing intermittent swelling in the left 
supraclavicular area for several years prior to presenting 
with acute appendicitis in early November 1995.  Reportedly, 
when the veteran presented to the emergency room with acute 
appendicitis, he was noted to have a mediastinal mass on 
routine chest X-ray.  The veteran subsequently underwent a 
Chamberlain procedure, a biopsy which was deemed consistent 
with thymoma.  Accordingly, the veteran underwent a midline 
sternotomy, pathology from which revealed the presence of 
Hodgkin's disease, nodular sclerosis type of the syncytial 
variety.  As such pathology often exists as an advanced stage 
disease, a staging laparotomy was performed following a 
lymphangiogram.  That examination revealed no further 
involvement.  

Following excision of the aforementioned mediastinal mass, 
there was noted some enlargement of the left supraclavicular 
lymph node.  This was felt to be consistent with Hodgkin's 
disease, with the result that a biopsy was not performed.  A 
subsequent bone marrow examination, performed bilaterally, 
was negative for involvement with Hodgkin's disease.

On physical examination, it was noted that some of the 
veteran's medical records had been received, and were 
reviewed.  The veteran complained of constant fatigue, and 
stated that he felt "worn out" with minimal exertion.  
Respiratory evaluation was significant for the presence of a 
dry cough which, according to the veteran, had been present 
since his radiation therapy, in particular, in association 
with minimal exertion.  Additionally noted were problems with 
shortness of breath, also on minimal exertion.  Further 
examination revealed the veteran's lungs to be symmetrical, 
and clear to auscultation and percussion.  The veteran's 
abdomen was soft and nontender, with no evidence of 
hepatomegaly or CVA tenderness.  The clinical impression was 
Hodgkin's disease, nodular sclerosis type, syncytial variant, 
confirmed by pathology report of October 1995, the etiology 
of which was unknown.  Regarding the veteran's in-service 
asbestos exposure, the examiner stated that, though there was 
an increased risk of mesothelioma and lung cancer following 
exposure to asbestos, an increased risk of Hodgkin's disease 
had not been documented.  Finally, the independent medical 
examiner commented that it was "impossible to determine" 
whether the veteran had Hodgkin's disease in 1992 prior to 
his discharge from the Air Force.  Reportedly, intermittent 
or persistent lymphadenopathy present for months before a 
diagnosis of Hodgkin's disease is made was not uncommon.  
Further noted was that evaluation of the veteran's lymph 
nodes and an appropriate work-up at the time of onset "would 
have been helpful."  

In an addendum to the aforementioned independent medical 
examination report dated in mid-February 2000, it was noted 
that, since the time of the veteran's prior examination in 
October 1999, additional records had been received, which had 
been "reviewed in detail."  Noted at the time was that there 
was "no scientific evidence that asbestos exposure increased 
the risk of Hodgkin's disease."  The examiner further 
commented that one "could not estimate" how long a tumor had 
been present before it was diagnosed, "especially if it was 
not obviously visible."  The supraclavicular lymph node 
enlargement following the veteran's mediastinal lymph node 
biopsy was presumed to represent Hodgkin's disease, but a 
biopsy was not performed.  In any case, a biopsy at that time 
would not have changed the veteran's management in any way.  
Were that biopsy to represent Hodgkin's disease, the 
lymphadenopathy which the veteran "had been noticing years 
earlier did represent the onset of the Hodgkin's disease in 
this case."  Though the veteran could not give the exact year 
of onset of his lymphadenopathy, he did mention that he had 
noticed it "prior to discharge from the Air Force."  Finally, 
the independent medical expert commented that he was unable 
to find a scientific answer to the question regarding the 
length of time one could have lymphadenopathy prior to a 
diagnosis being made.  

In correspondence of mid-August 2000, the veteran's former 
supervisor from a "sprinkler\fire suppression unit" in 
service stated that, on one occasion following the veteran's 
lunch break, he was unable to contact and/or locate the 
veteran via his portable shop radio.  Considering the 
veteran's usual response time, his supervisor was of the 
opinion that it would be "abnormal" not to get a response 
from the veteran for more than one hour.  At approximately 
the two-hour point, he proceeded to search for the veteran, 
and, after checking his job site and not finding him there, 
went to the veteran's dormitory room.  There, he found the 
veteran sleeping soundly "with his portable radio by his 
side."  Since this was uncharacteristic of the veteran, his 
supervisor opted to give him "a verbal warning," informing 
him that, should the aforementioned incident ever happen 
again, he would be reprimanded, and documentation placed in 
his permanent military personnel file.  During the course of 
a hearing before an Acting Veterans' Law Judge in August 
2000, the veteran testified that, at the time of the 
aforementioned incident, he was "tired all the time" due to 
Hodgkin's disease.  (Transcript, p. 7).  

In an August 2000 letter, the veteran's private physician 
indicated that after having reviewed the veteran's service 
medical records, he wished to clarify any ambiguities in his 
July 1998 letter.  He noted the veteran's symptoms at time of 
his discharge from service and opined that in his opinion, 
based upon his familiarity with the veteran's medical 
condition over many years and his review of the service 
medical records, it was his medical opinion that it was 
probable (as likely as not) that the veteran had had 
Hodgkin's Disease, although undiagnosed, at the time of his 
discharge from active duty.  He noted that the veteran had 
not undergone proper follow-up testing subsequent to the 
abnormal pulmonary function test results shown just prior to 
his discharge from service and that the results of such 
testing, if conducted, might have revealed the active disease 
at that time. 


Analysis

The veteran seeks service connection for Hodgkin's disease.  
In pertinent part, it is asserted that, while in service, the 
veteran experienced various problems with his lymph system 
and/or glands, which "problems" represented the origins of 
his current Hodgkin's disease.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  Moreover, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and Hodgkin's disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may also be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed with the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In the present case, service medical records fail to 
conclusively demonstrate the presence of Hodgkin's disease 
during service.  However, on at least one occasion in 
service, specifically, in June 1990, the veteran was felt to 
be suffering from "likely" mesenteric lymphadenitis.  
Moreover, on at least two other occasions in service, 
pulmonary function testing yielded results consistent with a 
mild obstructive defect.  While it is true that, in 1993, 
physical examinations of the veteran were essentially 
unremarkable; it is quite noteworthy that as early as 1995, 
just three years following the veteran's discharge from 
service, he received a diagnosis of and treatment for 
Hodgkin's disease.  

The Board notes that, in correspondence of July 1998, the 
veteran's private physician indicated that "it was possible 
if not probable" that the "grapefruit-sized tumor" detected 
in the veteran's chest in September 1995 was present at the 
time of his discharge in July 1992.  While in October 1999, 
an independent medical expert indicated that it was 
"impossible to determine" whether the veteran had Hodgkin's 
disease in 1992, "prior to his discharge," that same expert 
further commented that it was not uncommon for 
lymphadenopathy to be present for "months" prior to a 
diagnosis of Hodgkin's disease.  Moreover, in an addendum to 
the aforementioned independent medical examination dated in 
February 2000, the expert in question stated that, if the 
supraclavicular lymph node enlargement noted following the 
veteran's mediastinal node biopsy did, in fact, represent 
Hodgkin's disease, the lymphadenopathy which the veteran had 
noticed years earlier "should represent the onset of 
Hodgkin's disease in this case."  Though the veteran could 
not give the exact year of onset of his lymphadenopathy, he 
did mention that he had noticed it prior to discharge from 
the Air Force.

During the course of hearings before members of the Board in 
June 1998 and August 2000, the veteran and his wife (a 
registered nurse) testified that, during service, the veteran 
experienced problems with chronic fatigue and shortness of 
breath.  Moreover, in correspondence of early August 2000, 
the veteran's private physician stated that, following a 
review of the veteran's medical records, it was apparent that 
the veteran exhibited a "measurable decrease" from the 
expected normal values for an individual of his age and 
weight on every pulmonary function test performed while he 
served on active duty.  In the opinion of the veteran's 
physician, a "slow growing mass" of the size found in the 
veteran's chest "would for certain present with a gradual 
onset and exhibit value symptoms which were not obvious with 
an abrupt onset" and would cause a patient to seek a definite 
diagnosis.  More to the point, the two masses found in the 
veteran's chest, measuring 6 by 4 by 2 and 8 by 8 by 
6 centimeters, would most certainly produce certain 
"pulmonary symptoms," which the veteran exhibited on 
pulmonary function testing on active duty.  Accordingly, "it 
was as likely to have been as not to have been that the 
veteran had Hodgkin's disease while on active duty."

The Board concedes that, based on a review of the entire 
evidence of record, there exists a certain ambiguity 
regarding the nature, etiology, and exact date of onset of 
the veteran's current Hodgkin's disease.  Nonetheless, that 
same evidence compels the Board to conclude that it is at 
least as likely as not the case that the veteran's Hodgkin's 
disease had its origin during his period of active service.  
Accordingly, with the resolution of all reasonable doubt in 
the veteran's favor, a grant of service connection for 
Hodgkin's disease is in order.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.102 (2000).  


ORDER

Service connection for Hodgkin's disease is granted.  




		
                                                       
Heather J. Harter
                                               Acting 
Veterans' Law Judge
                                                Board of 
Veterans' Appeals





	(CONTINUED ON NEXT PAGE)

 

